Citation Nr: 1015756	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated 20 percent disabling.

2.  Entitlement to service connection for stress disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled to attend a videoconference hearing 
on January 19, 2010; however, she failed to appear.  In 
correspondence received on February 2, 2010, the Veteran 
stated that she was too ill to attend the hearing, and 
requested that the hearing be rescheduled.  In April 2010, 
the undersigned Veterans Law Judge determined that good cause 
had been shown, and granted such request.  See 38 C.F.R. 
§ 20.704(d) (2009).  As such, the case must be returned to 
schedule a videoconference Board hearing at the Nashville RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference Board hearing in 
Nashville, Tennessee.  Once the hearing 
is conducted, or in the event the Veteran 
cancels her hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


